DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on April 8, 2020. 
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. KR10-2019-0122087, filed on October 2, 2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a remaining amount sensor in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “The storage 60 may include a remaining amount sensor 63 for detecting the amount of the material stored in the storage 60. The remaining amount sensor 63 may include at least one of a vision sensor or a weight sensor” [0116], and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sejimo (US20200368909) in view of Dumitras (US20180164282).
Regarding Claim 1, Sejimo discloses:
A robot system comprising: a main body; a manipulator installed on the main body; (FIG. 1, “As shown in FIGS. 1 and 2, the robot 1 is a so-called six-axis vertical articulated robot and includes a base 110 and a robot arm 10 coupled to the base 110.” [0027])
a sensor configured to detect an object approaching a restricted region including the manipulator; (“Besides the method of using the imaging result of the imaging section 3, there are, for example, a method of using a distance sensor, a method of measuring a temperature distribution, a method of using a recording result of sound, and a method of detecting characteristics of a movement.” [0038])
a camera configured to monitor the restricted region and the object approaching the restricted region; (“However, in this embodiment, an imaging result by the imaging section 3 can be used. Specifically, the specifying section 54 applies image processing to the imaging result, extracts a contour of an object, and detects, for example, with template matching, whether the object is a person.” [0038])
a controller configured to: change the restricted region based on at least one of a result of detection of the remaining amount sensor and image information of the camera, and (FIGS. 6-13 and at least “Specifically, when the specified person 9 is, for example, an inexperienced person in work, the distance L1 is not changed. FIG. 6 shows an example in which the distance L1 is larger than the distance L9 from the robot 1 to the person 9. Consequently, since the person 9 is located on the inner side of the region 1000 in FIG. 6, the driving of the robot 1 is limited.” Also see [0074], [0092], [0106-0108], [0111], [0117], [0117].)
in response to the sensor detecting that the object is within the restricted region, stop manipulation of the manipulator. (“The control section 51 uses, as a condition for decelerating or stopping the operation of the robot 1 and limiting driving to decelerate or stop the operation of the robot 1 as explained above based on the result of specifying the 
Sejimo does not explicitly disclose a storage configured to store a material for an operation of the manipulator including an inlet and a remaining amount sensor configured to detect the amount of material remaining in storage. However, Dumitras explicitly discloses:
a storage configured to store a material for an operation of the manipulator, the storage including an inlet for receiving the material; (“The garbage container 148 can be a container with an opening on top. The garbage container 148 can include a bottom and four sides. The opening on top can be covered by a lid, which can be permanently attached to the garbage container 148 or removable. The garbage container 148 can have a specific volume for which to store garbage.” [0021])
a remaining amount sensor configured to detect an amount of the material remaining in the storage; and (“The garbage container 148 can include a garbage sensor 151 to detect whether or not garbage is stored in the garbage container 148.” [0022] and also “As an example, the garbage sensor 151 can measure the distance from the lid to the start of the garbage in the garbage container 148, such that the garbage sensor 151 returns a larger value when the garbage container 148 is empty and a smaller value when the garbage container 148 is full. As another example, the garbage sensor 151 can measure a weight of garbage in the garbage container 148.” [0023])
Dumitras discloses a garbage container capable of sensing the amount of garbage stored inside. This is equivalent to a storage that is capable of detecting the amount of material in the storage. The ability to detect storage capacity is not reliant on the type of material stored, whether that is garbage or material specific to robotic operation. Sejimo is silent with respect to the work that its robot arm is performing.  One of ordinary skill in the art would have been motivated to substitute Dumitras for the unspecified work of Sejimo, should there be a need for robot manipulation of garbage, in order to control a manipulator based on storage capacity of materials.  Said substitution would have utilized each teaching in a conventional manner and not provided any unexpected results or benefits.

Claim(s) 2-6, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sejimo (US20200368909) in view of Dumitras (US20180164282) as applied to claim 1 above, and further in view of Hirata (US20140135984).
Regarding Claim 2, neither Sejimo nor Dumitras explicitly disclose setting the restricted region to a first region that includes the inlet of the storage. However, Hirata explicitly discloses:
set the restricted region to a first region, the first region including the inlet of the storage. (see FIG. 5A)
While Hirata does not explicitly disclose a storage inlet inside areas A, B, or C, the use of a storage inside these areas is a matter of design choice dependent on what operation the robot would be intended to complete. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo and Dumitras with Hirata in order to improve the safety of the robot/human environment when a human must travel throughout inside the robot’s workspace.
Regarding Claim 3, Sejimo does not explicitly disclose when the amount of the material in the storage is less than a set value and the object approaching the first region is verified to be an authenticated operator through the camera, set the restricted region to a second region, the second region being smaller than the first region and inwardly spaced apart from the inlet of the storage. However, Dumitras explicitly discloses:
when the amount of the material in the storage is less than a set value and (“In some embodiments, the garbage sensor 151 detects whether the garbage container 148 contains more than a threshold quantity of garbage or not.” [0022])
Dumitras discloses detecting when contents are above a threshold quantity. It would be application specific as to whether one would be interested in knowing if that amount is above or below a value.
	Hirata further discloses:
the object approaching the first region is verified to be an authenticated operator through the camera, set the restricted region to a second region, the second region being smaller than the first region and inwardly spaced apart from the inlet of the storage. (see FIG. 1A, element 30 and FIG. 5A, as well as “The authentication device 30 is a unit that acquires information concerning the worker M approaching the workspace, and that notifies the information to the control apparatus 20. An example of the authentication device 30 is a camera that picks up a face image of the worker M.” [0030]”
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo and Dumitras with Hirata in order to improve the safety of the robot/human environment when a human must travel throughout the robot’s workspace.
Regarding Claim 4, Sejimo does not explicitly disclose when the amount of the material in the storage is greater than a set value and the authenticated operator moves out of the first region, change the restricted region from the second region to the first region. However, Dumitras explicitly discloses:
when the amount of the material in the storage is greater than the set value and ((“In some embodiments, the garbage sensor 151 detects whether the garbage container 148 contains more than a threshold quantity of garbage or not.” [0022]
Hirata then further discloses:
the authenticated operator moves out of the first region, change the restricted region from the second region to the first region. (FIGS. 5A-5B – “For example, in FIG. 5B, for "workpiece replacement" as the type of work, the work experience is roughly divided into three, each having its own defined operation area and operation speed.” [0064])
While Hirata does not disclose the worker leaving the work area. It is implied that the robot returns to the previous restrictions when the operator is no longer present, otherwise robot operation efficiency would be needlessly reduced in the event human safety does not need to be considered since there is no human present in the workspace. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo and Dumitras with Hirata in order to improve the safety of the robot/human environment when a human must travel throughout the robot’s workspace.
Regarding Claim 5, neither Sejimo nor Dumitras explicitly disclose operating the manipulator at a first speed corresponding to the first restricted region and operating at a second speed lower than the first when restricted to a second region. However, Hirata explicitly discloses:
operate the manipulator according to a first speed while the restricted region is set to the first region, and (FIGS. 5A – 5B – operation area w/ corresponding operation speed)
operate the manipulator according to a second speed lower than the first speed while the restricted region is set to the second region. (FIGS. 5A – 5B – operation area w/ corresponding operation speed)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo and Dumitras with Hirata in order to improve the safety of the robot/human environment based on how close the worker is to the robot inside the robot’s workspace.
	Regarding Claim 6 (and similarly Claim 17), neither Sejimo nor Dumitras explicitly disclose limiting the manipulator rage to stay within the second region while it is restricted to the second region. However, Hirata explicitly discloses:
limit a manipulation range of the manipulator to stay within the second region while the restricted region is set to the second region. (FIG. 5A and at least “For example, in FIG. 5B, for "workpiece replacement" as the type of work, the work experience is roughly divided into three, each having its own defined operation area and operation speed. In this example, for the worker M with "0" to "4" years of work experience, the operation instruction determinator 21c selects the "area A", which is farthest away from the worker area and is the smallest operation area. This area is determined as the new operation area of the robot 10. For the operation speed, the newly determined operation speed of the robot 10 is an operation speed that is "-50%" relative to the prescribed speed of the robot 10.” [0064-0065])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo and Dumitras with Hirata in order to improve the safety of the 
Regarding Claim 14, Sejimo discloses:
in response to an object approaching the first region coming within the restricted region while the restricted region is set to the first region, stopping manipulation of the manipulator; (“The control section 51 uses, as a condition for decelerating or stopping the operation of the robot 1 and limiting driving to decelerate or stop the operation of the robot 1 as explained above based on the result of specifying the person by the specifying section 54, information indicating whether a person is specified within the range of the predetermined distance from the robot 1.” [0040])
in response to the authenticated operator coming within the restricted region while the restricted region is set to the second region, stopping the manipulation of the manipulator. (“The control section 51 uses, as a condition for decelerating or stopping the operation of the robot 1 and limiting driving to decelerate or stop the operation of the robot 1 as explained above based on the result of specifying the person by the specifying section 54, information indicating whether a person is specified within the range of the predetermined distance from the robot 1.” [0040])
Sejimo does not explicitly disclose setting a restricted region of a manipulator of the robot system to a first region including an inlet of a storage for receiving material for an operation of the manipulator; and when an amount of the material remaining in the storage is less than a set value and the object approaching the first region is verified to be an authenticated operator through a camera of the robot system, setting the restricted region to a second region, the second region being smaller than the first region and inwardly spaced apart from the inlet of the storage. However, Hirata discloses:
control method of a robot system, the method comprising: setting a restricted region of a manipulator of the robot system to a first region including an inlet of a storage for receiving material for an operation of the manipulator; (FIG. 5A)
See claim 2 for motivation behind combination.

Dumitras further discloses:
when the amount of the material in the storage is less than a set value and (“In some embodiments, the garbage sensor 151 detects whether the garbage container 148 contains more than a threshold quantity of garbage or not.” [0022])
Dumitras discloses detecting when contents are above a threshold quantity. It would be application specific as to whether one would be interested in knowing if that amount is above or below a value.
	Hirata further discloses:
the object approaching the first region is verified to be an authenticated operator through the camera, set the restricted region to a second region, the second region being smaller than the first region and inwardly spaced apart from the inlet of the storage. (see FIG. 1A, element 30 and FIG. 5A, as well as “The authentication device 30 is a unit that acquires information concerning the worker M approaching the workspace, and that notifies the information to the control apparatus 20. An example of the authentication device 30 is a camera that picks up a face image of the worker M.” [0030]”
See claim 3 for motivation behind combination.

Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sejimo (US20200368909) and Dumitras (US20180164282) in view of Hirata (US20140135984) as applied to claim 3 above, and further in view of Atherton (US20190084158).
	Regarding Claim 7 (and similarly claim 15), neither Sejimo nor Dumitras explicitly disclose dividing portions of regions into a plurality of outer divisions that exclude the second region, dividing inner portions into a plurality of inner regions that exclude the outer portion, and a third region that includes the manipulator and is smaller than the second region. However, Hirata discloses:
divide an outer portion of the first region into a plurality of outer division regions, the outer portion excluding the second region, divide an inner portion of the first region into a plurality of inner division regions, the inner portion excluding the outer portion and a third region including the manipulator, the third region being smaller than the second region, and (FIG. 5A, Area A, B, C “It is noted that as shown in FIG. 5A, the sizes of the area A, the area B, and the area C are in the relationship: the area A<the area B<the area C, and that the area C and the worker area partially overlap.” [0061])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo and Dumitras with Hirata in order to improve the safety of the robot/human environment based on how close the worker is to the robot inside the robot’s workspace.
Hirata does not explicitly disclose limiting a manipulator range to respective divisions if the operator is located within one division. However, Atherton further discloses:
when the authenticated operator is located within one of the plurality of outer division regions while the restricted region is set to the second region, limit a manipulation range of the manipulator to exclude one of the plurality of inner division regions. (“User 140 may occupy any of subzones 700. Based on the particular subzone 700 user 140 occupies, control application 128 generates a specific set of dynamic operations available to robot 110.” [0050])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo, Dumitras and Hirata with Atherton in order to improve the safety of the robot/human environment based on where the worker is in relation to the robot inside the robot’s workspace.
Claim(s) 8, 13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sejimo (US20200368909) and Dumitras (US20180164282) in view of Hirata (US20140135984) as applied to claim 3 above, and further in view of Ogawa (US20170157783).
Regarding Claim 8, the combination of Sejimo and Dumitras does not explicitly disclose measuring when a predetermined time period has expired and changing the restricted region from the first to the third region when the authenticated operator approaches. However, Hirata discloses:
the object approaching the restricted region is verified to be an authenticated operator through the camera while the restricted region is set to the first region, changing the restricted region from the first region to a third region smaller than the second region; and (FIG.5A and at least “For example, in FIG. 5B, for "workpiece replacement" as the type of work, the work experience is roughly divided into three, each having its own defined operation area and operation speed. In this example, for the worker M with "0" to "4" years of work experience, the operation instruction determinator 21c selects the "area A", which is farthest away from the worker area and is the smallest operation area. This area is determined as the new operation area of the robot 10. For the operation speed, the newly determined operation speed of the robot 10 is an operation speed that is "-50%" relative to the prescribed speed of the robot 10.” [0064-0065])
The combination of Sejimo, Dumitras and Hirata does not explicitly measure a time period from when the manipulator has started working. However, Ogawa discloses:
when a predetermined time period has expired after the manipulator starts manipulation and (“The timer 3E is used to measure time.” [0044])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo, Dumitras and Hirata with Ogawa in order to improve the safety of the robot/human environment based on where the worker is in relation to the robot inside the robot’s workspace.
	Regarding Claim 16, see claim 8 rejection. Sejimo also further discloses:
when the object moves into the third region while the restricted region is set to the third region, stopping the manipulation of the manipulator. (“The control section 51 uses, as a condition for decelerating or stopping the operation of the robot 1 and limiting driving to decelerate or stop the operation of the robot 1 as explained above based on the result of specifying the person by the specifying section 54, information indicating whether a person is specified within the range of the predetermined distance from the robot 1.” [0040])
Regarding Claim 13 (and similarly Claim 20), the combination of Sejimo and Dumitras does not explicitly disclose operating the manipulator according to three speeds for the three respective regions with the workstand/storage inside or outside one of the regions. However, Hirata 
operate the manipulator according to a first speed while the restricted region is set to the first region, operate the manipulator according to a second speed lower than the first speed while the restricted region is set to the third region and a workstand of the robot or the storage is located inside of the one of the plurality of division regions, and (FIGS. 5A-5B and FIG. 1, workstand element 40)
operate the manipulator according to a third speed lower than the second speed while the restricted region is set to the third region and the workstand of the robot system or the storage is located outside of the one of the plurality of division regions. (FIGS. 5A-5B)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Sejimo, Dumitras and Hirata with Ogawa in order to improve the safety of the robot/human environment based on where the worker is in relation to the robot inside the robot’s workspace.


Claim(s) 9-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sejimo (US20200368909) and Dumitras (US20180164282) in view of Hirata (US20140135984) as applied to claim 8 above, and further in view of Ogawa (US20170157783) and Atherton (US20190084158).
Regarding Claim 9, the combination of Sejimo, Dumitras, Hirata and Ogawa does not explicitly disclose when the authenticated operator moves out of the first region while the restricted region is set to the third region, change the restricted region from the third region to the first region. However, Atherton discloses:
when the authenticated operator moves out of the first region while the restricted region is set to the third region, change the restricted region from the third region to the first region. (FIGS. 7A-7B and at least “As shown in FIGS. 7A-7B, operating zone 200 is divided into subzones 700(0) through 700(11). User 140 may occupy any of subzones 700. Based on the particular subzone 700 user 140 occupies, control application 128 generates a specific set of dynamic operations available to robot 110. For example, 
Regarding Claim 10, the combination of Sejimo, Dumitras, Hirata and Ogawa does not explicitly disclose when the restricted region is set to the third region, limit a manipulation range of the manipulator to stay within the second region. However, Atherton discloses:
when the restricted region is set to the third region, limit a manipulation range of the manipulator to stay within the second region. (FIGS. 7A-7B “Based on the particular subzone 700 user 140 occupies, control application 128 generates a specific set of dynamic operations available to robot 110. For example, as shown in FIG. 7A, when user 140 occupies subzone 700(8), control application 128 generates set 710(0) of dynamics operations. Set 710(0) includes operations 712(0), 712(1), 712(4), and 712(7). In another example, as shown in FIG. 7B, when user 140 occupies subzone 700(4), control application 128 generates set 710(1) of dynamics operations. Set 710(1) includes operations 712(1), 712(4), and 712(5).” [0050-0051])
Regarding Claim 11 (and similarly Claim 18), the combination of Sejimo, Dumitras, Hirata and Ogawa does not explicitly disclose adjusting a size of the third region in real time based on a movement of the manipulator. However, Atherton discloses:
adjust a size of the third region in real time based on a movement of the manipulator. (“Persons skilled in the art will understand that control application 128 may generate suggestions associated with any technically feasible fabrication task, and may also generate suggestions meant to preserve the safety of user 140. For example, control application 128 could instruct user 140 to move to a specific subzone 700 to avoid a dangerous fabrication operation.” [0056])
Regarding Claim 12 (and similarly Claim 19), the combination of Sejimo, Dumitras, Hirata and Ogawa does not explicitly disclose divide the second region into a plurality of division regions, the plurality Atherton discloses:
divide the second region into a plurality of division regions, the plurality of division regions excluding the third region, and when the authenticated operator is located within one of the plurality of division regions while the restricted region is set to the third region, limit a manipulation range of the manipulator to exclude the one of the plurality of division regions or another one of plurality of division regions. (FIG. 7A-7B and at least “As shown in FIGS. 7A-7B, operating zone 200 is divided into subzones 700(0) through 700(11). User 140 may occupy any of subzones 700. Based on the particular subzone 700 user 140 occupies, control application 128 generates a specific set of dynamic operations available to robot 110. For example, as shown in FIG. 7A, when user 140 occupies subzone 700(8), control application 128 generates set 710(0) of dynamics operations. Set 710(0) includes operations 712(0), 712(1), 712(4), and 712(7). In another example, as shown in FIG. 7B, when user 140 occupies subzone 700(4), control application 128 generates set 710(1) of dynamics operations. Set 710(1) includes operations 712(1), 712(4), and 712(5).” [0050-0051])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
                                                                                                                                                                                                       /Nicholas Kiswanto/Primary Examiner, Art Unit 3664